Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 2, 9 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105954678 A to Zhang et al. (hereinafter “Zhang”) in view of U.S. Patent Application Publication No. 2001/0016278 A1 to Onishi et al. (hereinafter “Onishi”).
Note: machine translated document of Zhang is attached to this office action for easier reference.
Regarding Claim 1, Zhang teaches a gas measuring apparatus for a secondary battery (see abstract at page 1, see background section at page 2 describing monitoring lithium ion battery (i.e. secondary battery), see first paragraph under “Summary of the invention” at page 2, describing the invention which provides a battery thermal runaway triggering and gas collecting device, see Fig. 1), the gas measuring apparatus comprising: 
a chamber (see container main body 1, Fig. 1, see last paragraph at page 3) accommodating a secondary battery therein (see battery sample 19, Fig. 2 that is arranged inside the main body, see last paragraph at page 3); 
a heater unit (see high temperature ceramic heating plates 20 and enclose box 26, Figs. 2, 3) configured to apply heat to the chamber to ignite the secondary battery accommodated in the chamber (see page 4, lines 1 - 10, 23 - 31 describing the high temperature ceramic heating plates 20 that heat the battery which is inside the chamber, thus applying heat to the chamber, note that the heating is continued until thermal runaway occurs (i.e. uncontrollable, self-heating state), thus reading on the invention as claimed); 
a collection tube (see gas pipe 10, 101 - 103, including gas collection bag 15, Fig. 1, see page 4, lines 11 - 18) connected to the inside of the chamber (1) to collect a gas generated in the secondary battery (see page 4, lines 11 - 18, 27 - 31); 
a vacuum unit (see vacuum pump 14, Fig. 1, see page 4, lines 23 - 26) connected to the collection tube (10, 101, Fig. 1) to vacuumize the inside of the chamber so as to introduce the gas into the collection tube (see page 4, lines 11 - 18, 27 - 31); and 
a gas measuring unit configured to measure an amount of gas (see air pressure sensor 17, Fig. 1 and description at page 4, lines 23 - 31 describing the air pressure sensor 17 indicating the amount of gas generated).
Even though Zhang teaches a gas measuring unit such as 17 as indicated above, Zhang is silent regarding the gas measuring unit configured to measure an amount of gas introduced into the collection tube.  However, Zhang at page 4, lines 27 - 31 describing that the gas collected in the collection bag 15 is further tested/analyzed as lines 27 - 31 state “the gas recovery valve 12 and the gas collection bag 15 collect the gas generated by the thermal runaway of the battery for subsequent testing”.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a testing device for measuring  amount of gas introduced into the collection tube, since Zhang does indicate that further testing is carried out (see page 4, lines 23 - 31).
In addition, Onishi, in the field of battery sealing inspection method, teaches that it is known to use a gas measuring unit (see pressure gauge 7, sensor 11, Fig. 1, paragraph [0022]) configured to measure an amount of gas introduced into the collection tube (see collection tube 4, see arrangement at Fig. 1 and paragraphs [0022] - [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement of Onishi into Zhang in order to be able to carry out accurate and timely testing of the gas that has been collected for analysis. 
Regarding Claim 2, Zhang as modified above teaches wherein the chamber (1) comprises: 
a main body comprising an accommodation part having an opened one side to accommodate the secondary battery (see main body 1, Fig. 1 comprising an accommodation part such as gantry 7, Fig. 1, see page 4, lines 19 - 22); and 
a cover covering the one side of the main body to seal the accommodation part (see container cover 2, Fig. 1, see page 3 last paragraph).  

Regarding Claim 9, Zhang as modified above teaches a holder made of a heat-resistant material and accommodating the heater unit and the chamber therein to block risk factors, which are generated when the secondary battery is ignited, from the outside (see container main body 1 which is an explosion-proof protection container body comprising the heater unit and the chamber therein, thus reading on the invention as claimed).  

Regarding Claim 10, Zhang as modified above teaches wherein the vacuum unit comprises: 
a vacuum tube (see first gas pipe 101, Fig. 1, see page 4, lines 11 - 18) having one side connected to the collection tube (10, see connection at Fig. 1); 
a vacuum pump (see vacuum pump 14, Fig. 1, see page 4, lines 23 - 26) connected to the other side of the vacuum tube (see arrangement at Fig. 1); and 
a vacuum valve (see valve 11, Fig. ) configured to open and close the vacuum tube (see arrangement at Fig. 1).  
Regarding Claim 11, Zhang in view of Onishi as modified above teaches wherein the gas measuring unit comprises a gauge (see pressure sensor 17 of Zhang and/or pressure sensor 7, hydrogen sensor 11 of Onishi) configured to measure a pressure of the gas pressure introduced into the collection tube to measure an amount of generated gas (see last paragraph at page 3, and lines 23 - 31 at page 4 of Zhang and/or paragraphs [0022] - [0026] of Onishi).  

Regarding Claim 12, Zhang as modified above teaches wherein the gas measuring unit further comprises a temperature sensor configured to measure a temperature of the gas introduced into the collection tube (see ambient temperature sensor 6, Fig. 1, see last paragraph at page 3 of Zhang, which measures the temperature of the ambient gas that is being introduced to the collection tube, thus reading on the invention as claimed).  

Regarding Claim 13, Zhang as modified above teaches wherein the collection tube further comprises a gas tank configured to provide a space in which the gas is contained (see gas collecting bag 15, Fig. 1 of Zhang that collects the gas to be analyzed), and wherein the gauge (see pressure sensor 17 of Zhang and/or pressure sensor 7, hydrogen sensor 11 of Onishi) is configured to measure a pressure of the gas contained in the gas tank, and the temperature sensor Zhang, which measures the temperature of the ambient gas that is being introduced to the collection tube) contained in the gas tank (see arrangement at Fig. 1 of Zhang). 
Even though Zhang teaches pressure sensor and ambient temperature sensor as indicated above, Zhang in view of Onishi is silent regarding the pressure and temperature sensors configured to measure pressure and temperature of the gas contained in the gas tank.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the sensors to measure pressure and temperature of the gas tank, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  The modification allows for accurate and quick analysis of the gas under test.

Regarding Claim 14, Zhang in view of Onishi as modified above teaches wherein the gas measuring unit comprises a gas analysis part analyzing components of the gas introduced into the collection tube (see hydrogen sensor 11, Fig. 1 of Onishi, thus reading on the invention as claimed).   

Claim(s) 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Onishi and further in view of KR 20160072571 A to Kim Ji Sun et al. (hereinafter “Kim”). 
Note: machine translated document of Kim is attached to this office action for easier reference.

Regarding Claim 3, Zhang as modified above teaches a heater unit having a cylindrical shape and configured to transfer heat so as to ignite the secondary battery (see abstract and page 4 lines 23 - 31 of Zhang).
Zhang in view of Onishi do not explicitly teach wherein the heater unit comprises a heating coil. wherein the heater unit has a cylindrical shape to surround an outer circumferential surface of the main body of the chamber. 
Kim, in the field of analyzing gas in secondary electric cells, teaches wherein the heater unit (see temperature controller 400, Fig. 9) comprises a heating coil (heating coil 410, Fig. 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heater unit comprising heater coil of Kim into Zhang in view of Onishi in order to efficiently and reliably heat the battery.
Zhang in view of Onishi in view of Kim as modified above further teaches wherein the heater unit has a cylindrical shape to surround an outer circumferential surface of the main body of the chamber (see description at page 7, last two paragraphs of Kim stating “the temperature controller 400 includes a heating wire 410 provided at least one of a bottom surface and a sidewall surface of the gas analysis chamber 100” and/or see heating plates 20 forming box 26 of Zhang) and wherein the heater unit is configured to transfer resistance heat of the heating coil to the main body of the chamber so as to ignite the secondary battery (see page 4 lines 23 - 31 of Zhang and page 7 last three paragraphs of Kim). 
 
Regarding Claim 4, Zhang as modified above teaches chamber (1) with a protective cover (2) as indicated in claim 2 above.  Zhang however is silent regarding wherein the chamber further comprises a sealing member provided between the main body and the cover to seal a gap between the main body and the cover.  
Kim teaches wherein the chamber further comprises a sealing member provided between the main body and the cover to seal a gap between the main body and the cover (see description at page 5 lines 31 - 32 stating “an o-ring or a sealing member made of rubber may be interposed on the contact surface of the chamber body 110 and the chamber cover 120 to maintain airtightness”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sealing member of Kim into Zhang in view of Onishi in order to efficiently maintain tightness of the chamber.  

Regarding Claim 5, Zhang in view of Onishi in view of Kim as modified above teaches wherein the main body has an end in which an accommodation groove accommodating the sealing member is formed (see page 5, lines 31 - 34, of Kim, describing an o-ring used to maintain tightness of the chamber, hence it would have been obvious to one having ordinary skill in the art to recognize a groove for the corresponding o-ring in order to provide tightness of the chamber). 

Claim(s) 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Onishi in view of Kim and further in view of JP S4888303 U to Nisshin Steel Co LTD (hereinafter “Nisshin”). 
Note: machine translated document of Nisshin is attached to this office action for easier reference.

Regarding Claim 6, Zhang in view of Onishi in view of Kim teach the clamed invention except for wherein the chamber further comprises: an inlet nozzle through which coolant is configured to be introduced into the accommodation groove; and an outlet nozzle through which the coolant is configured discharged from the accommodation groove, wherein a flow of the coolant through the accommodation groove is configured to cool the sealing member to prevent damage of the sealing member by heat.  
Nisshin, in the field of sealing devices, teaches an inlet nozzle through which coolant is configured to be introduced into the accommodation groove (see supply pipe 4, Figs. 1 - 3, see description at paragraph [0001]); and an outlet nozzle through which the coolant is configured discharged from the accommodation groove (see drain 5, Figs. 1 - 3, see paragraph [0001]), wherein a flow of the coolant through the accommodation groove is configured to cool the sealing member to prevent damage of the sealing member by heat (see paragraphs [0001], [0002] and arrangement at Fig. 3 illustrating groove 2 and the cooling water storage groove 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate inlet nozzle outlet nozzle and coolant of Nisshin into Zhang in view of Onishi in view of Kim in order to improve reliability of the sealing member by further eliminating or protecting deterioration of the seal due to high heat.

Regarding Claim 7, Zhang in view of Onishi in view of Kim in view of Nisshin teaches wherein the accommodation groove is opened in a direction of the cover and has a shape into which a circular ring is insertable (see arrangement of Nisshin at Figs. 1 - 3), and the sealing member comprises an O-ring (see o-ring of Kim and/or seal 2 of Nisshin).  

Regarding Claim 8, Zhang in view of Onishi in view of Kim in view of Nisshin as modified above teaches wherein an angle between the inlet nozzle (4 of Nisshin) and the outlet nozzle (5 of Nisshin), which are connected to the accommodation groove (see arrangement at Fig. 1).
Zhang in view of Onishi in view of Kim in view of Nisshin is silent regarding the angle with respect to a center of a circle drawn by the accommodation groove is less than 450.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use inlet nozzle and outlet nozzle  with an angle less than 450, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:
Kato et al. (JP H06104007 A) teaches disaster prevention device in batteries comprising gas detection sensor mounted in battery module.
Kim Jong Hun et al. (KR 20160066909 A) teaches apparatus for analyzing venting gas in secondary electric cell .
Li et al. (CN 205985250 U) teaches lithium battery component gas analysis device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861